14 Mich. App. 242 (1968)
165 N.W.2d 487
PEOPLE
v.
WRIGHT
Docket No. 5,096.
Michigan Court of Appeals.
Decided November 25, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Arthur Bishop, Assistant Prosecuting Attorney, for the people.
Edward P. Echlin, for defendant.
PER CURIAM:
Defendant, who had previously been convicted of armed robbery, paroled, and discharged, pleaded guilty to manslaughter. CL 1948, § 750.321 (Stat Ann 1954 Rev § 28.553). He was sentenced to the state prison of southern Michigan for a term of 14 years to 15 years. Defendant claims this sentence violated the indeterminate sentence law. CL 1948, § 769.8 (Stat Ann 1954 Rev § 28.1080).
We find no error in the sentencing procedure.
Affirmed.
J.H. GILLIS, P.J., and R.B. BURNS and KELLEY, JJ., concurred.